Case 1:19-cv-01080-DDD-JPM Document 22 Filed 04/27/20 Page 1 of 5 PageID #: 152



                                                                                      b


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

  SHANNON LAMBERT, ET AL.,                CIVIL DOCKET NO. 1:19-CV-01080
  Plaintiffs

  VERSUS                                  JUDGE DRELL

  CERTAIN UNDERWRITERS AT
  LLOYDS OF LONDON, ET AL.,               MAGISTRATE JUDGE PEREZ-MONTES
  Defendants


                              MEMORANDUM ORDER

       Before the Court is Defendants’ Motion to Compel Additional Medical

 Examination and for Reimbursement of Fee Forfeiture for Untimely Cancellation of

 Original Examination. ECF No. 16. Defendants also filed a Motion to Expedite

 Consideration of their Motion to Compel. ECF Nos. 17, 19.

       Because Plaintiff has undergone a medical examination with Defendants’

 physician, Defendants’ Motion to Expedite (ECF Nos. 17, 19) and Motion to Compel

 are DENIED AS MOOT. Because Defendants are not entitled to reimbursement of

 the fee for the canceled examination, their Motion for Reimbursement is also

 DENIED.

 I.    Background

       Plaintiff Shannon Lambert (“Lambert”) filed a petition in state court, on behalf

 of herself and her minor child C.L., against Defendants Gustavo Vazquez-Castillo

 (“Castillo”), Certain Underwriters at Lloyds of London (“Lloyds”), and Vazquez and

 Co. Carriers, Inc. (“Vasquez). ECF No. 1-4 at 1; 1-16. Lambert alleges injuries
Case 1:19-cv-01080-DDD-JPM Document 22 Filed 04/27/20 Page 2 of 5 PageID #: 153



 sustained by herself and C.L. when Castillo─who was driving a 2010 International

 TT tractor-trailer for Vasquez─switched lanes and struck Plaintiffs’ vehicle. ECF No.

 1-4 at 2. Lloyds issued the liability insurance covering Castillo and the tractor-trailer

 he was driving. ECF No. 1-4 at 2. Defendants answered the petition and requested

 a jury trial. ECF Nos. 1-14, 7.

       Defendants filed a Motion to Compel Additional Medical Examination and for

 Reimbursement of Fee Forfeiture through Untimely Cancellation of the Original

 Examination. ECF No. 16. Defendants also filed an Ex Parte Motion to Expedite

 Consideration of Motion to Compel. ECF No. 17. Plaintiffs oppose the Motion to

 Compel (ECF No. 18), and join in the Motion to Expedite (ECF No. 19).

       Plaintiffs also filed a Response to notify the Court that Plaintiff Lambert

 attended her rescheduled additional medical examination on January 20, 2020 with

 Dr. Thomas V. Bertuccini. ECF No. 20.

 II.   Law and Analysis

       Defendants filed a Motion to Compel Additional Medical Examination, seeking

 to compel Lambert to submit to a rescheduled additional medical examination with

 the neurosurgeon of Defendants’ choice, Dr. Thomas V. Bertuccini, on January 20,

 2020 at 10 a.m. ECF No. 16. Plaintiffs show that Lambert attended the medical

 examination rescheduled for January 20, 2020 with Dr. Bertuccini. ECF No. 20.

 Therefore, Defendants’ Motion to Compel (ECF No. 16) is denied as moot. Because

 the Motion to Compel is denied as moot, Defendants’ Motion to Expedite

 Consideration of Motion to Compel (ECF No. 17) is also denied as moot.



                                            2
Case 1:19-cv-01080-DDD-JPM Document 22 Filed 04/27/20 Page 3 of 5 PageID #: 154



       Defendants further request that Lambert be ordered to reimburse Defendants

 for the $6,000 prepayment Defendants made to Dr. Bertuccini for the original medical

 examination scheduled for December 9, 2019, which was forfeited due to Lambert’s

 cancellation the evening of December 8, 2019. ECF No. 16. Defendants show that

 Dr. Bertuccini’s cancellation policy states (ECF No. 16-6 at 4):

       In the event the patient “does not show,” the patient attends the
       appointment without the required paperwork, or written notification of
       cancellation is not received by this office two weeks in advance, the
       payer will forfeit their prepayment.

       The medical examination was scheduled on Monday, December 9, 2019 at 9:00

 a.m. On Sunday, December 8, 2019 at 7:30 p.m., a paralegal from Plaintiff’s counsel’s

 office emailed Defendants’ counsel advising that Plaintiff had the flu and could not

 appear for the medical examination the next morning.               ECF No. 16-6 at 6.

 Defendants argue that Plaintiff’s notice that she was unable to attend the medical

 examination was untimely pursuant to the terms set forth in their agreement with

 their physician.

       Once a Rule 35 order for a physical or mental examination is issued, a party

 may seek sanctions pursuant to Rule 37 if the opposing party disobeys the Rule 35

 order. See Fed. R. Civ. P. 37(b)(2)(A)-(B). Since no Rule 35 order was issued requiring

 Lambert to submit to the December 2019 medical examination, there is no basis for

 awarding expenses or sanctions.       Therefore, any cancellation fees incurred by

 Defendant and/or its counsel regarding the scheduled medical examination with Dr.

 Bertuccini are not immediately awardable pursuant to Rule 37. Compare Holdridge




                                           3
Case 1:19-cv-01080-DDD-JPM Document 22 Filed 04/27/20 Page 4 of 5 PageID #: 155



 v. Estee Lauder Companies, Inc., 2019 WL 6219536, at *1 (M.D. La. 2019); Bruce v.

 Baywater Drilling, L.L.C., 2016 WL 3149719, at *2-*3 (M.D. La. 2016).

        Defendants ask the Court to award the cancellation fee as a matter of “equity

 and fairness.” ECF No. 16-1 at 8. Plaintiff opposes such an award, pointing out that

 she was not a party to the agreed-upon cancellation fee, was unaware of the

 cancellation fee, and finds the fee unreasonable. ECF No. 18 at 5.

        It is unreasonable to expect a two-week notice of cancellation of a medical

 appointment due to illness. Lambert is not at fault for contracting a virus within two

 weeks of her appointment with Dr. Bertuccini. It is unlikely that Dr. Bertuccini and

 his staff would have appreciated Lambert appearing for her appointment with the

 flu.   Moreover, it apparently did not matter whether Lambert cancelled the

 appointment the evening before or a week before the appointment–either would have

 been considered untimely by Dr. Bertuccini.

        Defendants, not Lambert, contracted with Dr. Bertuccini to pay his

 cancellation fee.   Defendants have not shown that Lambert agreed to pay Dr.

 Bertuccini’s cancellation fee in the event it was imposed. Defendants have also not

 shown any legal basis for reimbursement of the cancellation fee by Lambert.

        Therefore, Lambert is not responsible for the cancellation fee. Defendants’

 “Motion for Reimbursement of Fee Forfeiture for Untimely Cancellation of Original

 Examination” (Doc. 16) is denied.




                                           4
Case 1:19-cv-01080-DDD-JPM Document 22 Filed 04/27/20 Page 5 of 5 PageID #: 156



 III.   Conclusion

        Based on the foregoing, IT IS ORDERED that Defendants’ Motion to Compel

 (ECF No. 16) and Motion to Expedite Consideration of Motion to Compel (ECF No.

 17) are both DENIED AS MOOT.

        IT IS FURTHER ORDERED that Defendants’ “Motion for Reimbursement of

 Fee Forfeiture for Untimely Cancellation of Original Examination” (Doc. 16) is

 DENIED.

        THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

 this 27th day of April 2020.

                                     _____________________________________
                                     Joseph H.L. Perez-Montes
                                     United States Magistrate Judge




                                       5
